Citation Nr: 0109010	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the reduction of the 20 percent rating for residuals 
of a shell fragment injury of the right knee was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant had active service from September 1966 to 
August 1968.  He was awarded the Purple Heart in February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
Regional Office (RO) in Houston, Texas.  The appellant had 
initially requested an increased rating in excess of 20 
percent for his shell fragment injury of the right knee.  
However, upon review, the RO determined that the appellant 
was entitled to a noncompensable evaluation.  The appellant 
disagreed with these decisions and this appeal ensued.


FINDINGS OF FACT

1. By a June 1999 rating decision, the RO granted a 20 
percent evaluation for a shell fragment injury of the 
right knee effective September 24, 1998.

2. By a December 1999 rating decision, the RO reduced the 
20 percent evaluation to noncompensable, effective March 
1, 2000.

3. The RO correctly applied 38 C.F.R. § 3.105(e) in the 
December 1999 rating decision.

4. At the time of the June 1999 rating decision, the record 
did not reflect manifestations of the service-connected 
right knee injury.


CONCLUSION OF LAW

The criteria for the restoration of a 20 percent evaluation 
for residuals of right knee injury are not met.  38 U.S.C.A. 
§§ 1155, 5107(a), 7105(c) (West 1991); 38 C.F.R.§§  3.105(e), 
4.1, 4.2, 4.31, 4.71a, Diagnostic Code 5257 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has satisfied its duty to assist the 
appellant in the development of facts pertinent to the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  The Board sees no areas in 
which further development may be fruitful.

By an April 1977 rating decision, the RO granted the 
appellant entitlement to service connection for residuals of 
a shell fragment injury of the right knee.  The 
noncompensable evaluation remained in effect until a June 
1999 rating granted a 20 percent evaluation effective 
September 24, 1998.

By an October 1999 rating decision, the RO proposed a 
reduction of evaluation from 20 percent to noncompensable.  
The RO properly furnished the appellant with detailed reasons 
related thereto, and he was given more than 60 days for the 
presentation of additional evidence to demonstrate that 
compensable payments should continue.  See 38 C.F.R. 
§ 3.105(e).  No additional evidence was submitted and the RO 
effectuated the proposed reduction effective March 1, 2000, 
in a December 1999 rating decision based on the reasons 
stated in the rating decision.  The appellant disagreed with 
the reduction and this appeal properly ensued.

Service medical records demonstrate that the appellant 
suffered a superficial abrasion to his right knee with no 
artery or nerve damage when his truck hit a mine in 
February 1967, an injury that resulted in he being awarded 
the Purple Heart.  A physical examination upon discharge did 
not reflect residuals related to his right knee injury.  In 
April 1977, he was granted service connection for a shrapnel 
injury to his right knee effective March 1972.

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has been established and an 
increase in the rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code (DC) 5257 for recurrent subluxation or 
lateral instability of the knee is compensable at 30 percent 
at a severe level, 20 percent at a moderate level, and 
10 percent at a slight level.  38 C.F.R. § 4.71a.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. §§ 4.31.  In addition, an 
appellant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257.  However, when 
a knee disorder is rated under DC 5257, as in the instant 
case, the appellant must also have limitation of motion under 
DC 5260 and 5261 in order to have a separate rating for 
arthritis.  VA O.G.C. Prec. Op. 23-97 (Jul. 1 1997); see also 
VA O.G.C. Prec. Op. 9-98 (Aug.  14, 1998).  Here, the 
manifestation of the appellant's knee disability and 
arthritis do not include limitation of motion, instability, 
or more than minimal loss of function due to pain.

The appellant's private physician wrote a letter on behalf of 
the appellant dated July 1999.  The physician stated that the 
appellant had complained of right knee pain.  His physician 
stated that the appellant required a knee anthroscopy to 
address a medial meniscal tear.  He opined that the appellant 
is unable to stand or sit for prolonged periods because of 
his knee problem.  Upon examination in May 1999, the 
physician noted that the appellant complained of knee pain, 
but found no effusion.  The physician also noted increased 
tenderness along the medial joint line. 

In September 1999, the appellant underwent a VA examination.  
The physician noted he reviewed the claims folder.  The 
physician noted that the appellant underwent recent x-rays 
and a magnetic resonance imaging (MRI) evaluation in 
May 1999.  X-rays of the knee were unremarkable.  The MRI 
revealed a medial meniscal tear and some arthritis in the 
lateral femoral compartment.  The appellant reported to the 
physician that in he had some difficulties with his right 
knee in 1977 and sought treatment.  Since then, the appellant 
reported that he was doing very well until he was required to 
increase his walking and exercise status-post coronary artery 
bypass graft.  Upon examination, the appellant had a mild 
antaligic gait on the right, but a range of motion from full 
extension to 115 degrees. He noted that x-rays of the knee 
were unremarkable and that the appellant had no fusion, no 
instability, and no effusion.  

The physician opined that the appellant's current 
difficulties with his knee were more likely related to a 
totality of life experiences and increased activity rather 
than his service-connected right knee injury 31-years prior.  
The record before the RO at the time of the December 1999 
rating decision, and now before the Board, included no 
evidence suggesting that the appellant suffered even slight 
recurrent subluxation or lateral instability of the right 
knee.  Furthermore, there is nothing in the record before the 
Board to support that the appellant has even a slight knee 
impairment that is compensable under the regulations. 


ORDER

The reduction of the 20 percent evaluation for residuals of a 
shell fragment injury of the right knee was proper.   The 
appeal is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

